Citation Nr: 1519489	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-22 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a left hip disability.

5.  Entitlement to service connection for a left lower extremity disability, claimed as due to a low back disability.

6.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety and depression.



REPRESENTATION

Veteran represented by:	Jacques P. DePlois, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to March 1985.

These matters come to the Board of Veterans' Appeals (Board) from an August 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in November 2012, a statement of the case was issued in August 2013, and a substantive appeal was received in August 2013.  

The Veteran testified at a Board hearing in September 2014; the transcript is of record.

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record in a February 2013 submission, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a low back disability, hip disability, left lower extremity disability, and acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

At the Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal with regard to the issues of entitlement to service connection for left shoulder and right shoulder disabilities.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issues of entitlement to service connection for left shoulder and right shoulder disabilities by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, at the September 2014 Board hearing, the Veteran withdrew his appeal as to the issues of entitlement to service connection for left shoulder and right shoulder disabilities, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this portion of the appeal and these issues are dismissed.


ORDER

Entitlement to service connection for a left shoulder disability is dismissed.

Entitlement to service connection for a right shoulder disability is dismissed.


REMAND

The Veteran asserts that the record does not contain the entirety of his service treatment records.  Specifically, he asserts that he underwent Medical Board proceedings in 1983 or 1984 and, thereafter, underwent treatment and physical therapy at Camp Pendleton.  T. at 4.  The evidence of record contains a Medical Board Report dated in February 1985 but the Veteran asserts that there was a prior Medical Board proceeding in which it was determined that he could remain in active service.  The evidence of record contains a January 1983 Physical Evaluation Board proceeding and a March 1983 determination that he was fit to remain in active service; however, the February 1985 Medical Board Report references a December 1982 Medical Board Report which is not of record.  

In August 2012, VA issued a Memorandum pertaining to the unavailable service treatment records.  VA referenced PIES requests in June 2012 and a negative response from the National Personnel Records Center (NPRC).  The Board notes, however, that the June 2012 PIES request reflects the current name of the Veteran but does not reference his name used during service.  Thus, the RO should attempt to obtain any outstanding service treatment and personnel records from the NPRC using his former name, Perry A Marshall.  An attempt should also be made to obtain the Veteran's records directly from Camp Pendleton and Balboa Hospital for such period using his former name.  

With regard to the merits of the Veteran's claims, he asserts that he has low back and left hip disabilities due to service, and he asserts that his left lower extremity disability and acquired psychiatric disability are due to his low back/hip disabilities.  

On a March 1982 Report of Medical Examination conducted for enlistment purposes, his 'spine, other musculoskeletal' and 'lower extremities' were clinically evaluated as normal.  On a March 1982 Report of Medical History, the Veteran reported prior treatment for a left hip condition.  A shortening of the left leg was indicated but the examiner noted that it does not interfere.  He reported playing basketball and softball.  

A January 1983 Physical Evaluation Board - Proceedings and Findings reflects diagnoses of arthralgia, left hip, due to late effects of epiphysiolysis (slipped capital femoral epiphysis), onset at age 14, symptomatic with Marine Corps training; and, short left leg (3cm), secondary to slipped capitol femoral epiphysis, symptomatic.  In February 1983, it was determined that it existed prior to entry (EPTE), not aggravated, and not ratable.  The disposition was 'Medical Discharge.'  He was found 'Unfit for Duty' but it was indicated that a rebuttal statement was going to be submitted.  In March 1983, it was determined that the Veteran was 'Fit for Duty.'  It was indicated that he was found 'physically fit' to perform the duties of his office, grade, rank or rating on active duty.  

A February 1985 Medical Board Report reflects that the Veteran was evaluated for a slipped capital femoral epiphysis, left leg length difference, and mechanical low back pain.  The Veteran reported that since the prior Medical Board proceedings he has had difficulties with his job and recently strained his back while lifting a pail of material.  His past history is positive for left hip pain since boot camp and prior to enlistment.  The Veteran reported that at age 14 he injured his left ankle and hip in a basketball jumping accident.  He was placed in a cast for his ankle and no specific treatment for his hip.  He reported currently being unable to participate in physical training activities and being unable to lift objects secondary to his back and hip pain.  Upon physical examination, the diagnoses were arthralgia, left hip, due to late effects of slipped capital femoral epiphysis, onset age 14, EPTE, NSA, CD; leg length inequalities (3 cm) secondary to slipped capital femoral epiphysis, symptomatic, EPTE, NSA, CD; and, mechanical low back pain, did not exist prior to entry (DNEPTE), not considered disabling (NCD).  It was recommended that he be discharged from the U.S. Marine Corps as he was unfit for full duty.  The Medical Board reflects that he is unfit for further service by reason of physical disability; and his physical disability was neither incurred in, nor aggravated by, a period of active military service.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

The Veteran is presumed under the law to have been in sound condition when he entered active duty in August 1982.  38 U.S.C.A. § 1111.  The Court, however, has held that, as a matter of law, the presumption of soundness is rebutted by clear and unmistakable evidence consisting of a veteran's own admission of a pre-service history of medical problems during in-service clinical examinations.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).

The law further provides that the burden to show no aggravation of a pre-existing disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA Office of the General Counsel determined that VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board must follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c).  The burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  Wagner, 370 F.3d at 1096.  

The provisions of 38 C.F.R. §§ 4.9, 4.57 make a distinction between congenital and acquired defects.  Service connection for congenital or developmental defect is precluded by 38 C.F.R. §§ 3.303(c), 4.9.  VA's Office of the General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  O.G.C. Prec. Op. 82-90, 55 Fed. Reg. 45711 (1990); O.G.C. Prec. Op. 67-90, 55 Fed. Reg. 43253 (1990).  Defects were defined as "structural or inherent abnormalities or conditions that are more or less stationary in nature."  O.G.C. Prec. Op. 82-90, 55 Fed. Reg. 45711 (1990).  However, congenital or development defects may be service-connected where a superimposed injury occurs during, or as a result of, active service.  VAOPGCPREC 82-90.

While acknowledging that a July 2012 VA examiner proffered etiological opinions pertaining to the low back and left hip, the correct standard was not used in formulating the opinions.  Thus, additional opinions must be sought.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).




Accordingly, the case is REMANDED for the following actions:

1.  Contact the NPRC, Camp Pendleton, Balboa Hospital, and any other repository and request the Veteran's service treatment and personnel records with reference to his name during service - Perry A. Marshall.  

VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  

VA shall provide the Veteran with oral or written notice of the inability to obtain any records.  

2.  AFTER all outstanding service treatment and personnel records have been associated with the claims folder or Virtual VA, or a determination has been made that such records are unavailable, request that the July 2012 VA opinion provider (or another qualified physician if the July 2012 VA opinion provider is unavailable) review the claims file and Virtual VA, including this remand, and provide further opinions as to the nature and etiology of the Veteran's low back and left hip disabilities.  An examination should only be scheduled if deemed necessary by the VA opinion provider.





The opinion provider should answer all of the following questions:

a)  Is the Veteran's left hip disability an acquired disability, or a congenital or developmental defect, as set forth in 38 C.F.R. § 4.9?

b)  If the examiner determines that the Veteran has a congenital or developmental defect of the left hip, was such congenital or development defect subject to a superimposed chronic disability (as opposed to an acute increase in pain) during service?

c)  If the examiner determined that the Veteran has an acquired disability of the left hip, did a left hip disability clearly and unmistakably manifest prior to enlistment?  If so, did the preexisting left hip disability clearly and unmistakably NOT undergo a permanent increase in disability during the Veteran's period of active service beyond any natural progress?  

d)  If an acquired left hip disability did not clearly and unmistakably preexist active service, is it at least as likely as not (a 50 percent or higher degree of probability) that it was incurred as a result of such service?

e)  Is a low back disability at least as likely as not (a 50 percent or higher degree of probability) due to active service?  

In formulating the above opinions, the opinion provider should be aware that the Veteran is presumed sound upon entry into active service. 

The opinion provider must provide a rationale for each opinion given. 

The opinion provider is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

 If the opinion provider rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

3.  If any of the benefits sought on appeal remain denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


